Citation Nr: 1710407	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 13, 2013, and in excess of 50 percent from March 14, 2003, for major depressive disorder.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from May 1986 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was remanded in October 2014 for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board directed that an additional VA psychiatric examination be afforded to address the severity of the service-connected disorder and to address discrepancies associated with other psychiatric examinations.  An examination was conducted in November 2014. 

However, following the issuance of the last supplemental statement of the case in January 2015, a VA clinical examination was added to the record which suggests   differing levels of severity than what was described in the 2014 assessments. Other  VA clinical and examination records which have since been added to the record in addition to records from the Social Security Administration (SSA).  These findings were not presented to a VA examiner and the Board cannot conclude that the most current assessment of the service-connected disability picture is of record.  Because 
the Veteran has indicated an inability to work as due, in part, to his service-connected depression, the new examination should address his employability as part and parcel of the claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the level of severity of his service-connected mood disorder.  
The examiner is to review all additional medical evidence, to include a January 2015 medical examination report, 2016 VA medical assessment, and SSA records, which have been added to the record subsequent to the issuance of the last supplemental statement of the case.  

*The examiner should perform a mental health status examination and any other tests necessary, and should comment as to the consistency of the severity of symptoms throughout both appeal periods under review.  To the extent that the evidence shows inconsistencies in the severity of symptoms, an explanation to such findings should be provided.  

*The examiner should note the level of occupational and social impairment associated with the service-connected depression for both periods under appellate review (prior to and after March 2013).  The examiner should consider the impact of depression, both acting alone and in concert with other service-connected disabilities, and should expressly state as to if the Veteran is prohibited from engaging in any type of substantially gainful employment commensurate with his skills, education, and training.  The  recent disability determination of SSA should be expressly noted.  


2.  Following the above-directed development, re-adjudicate the claim.  The RO is to fully consider all evidence added to the record since the issuance of the last supplemental statement of the case and, after considering this and all evidence which the Veteran may submit in addition to what is currently of record, is to re-adjudicate the claims on a de novo basis.  Should the claims not be granted in their entirety, a supplemental statement of the case should be issued and the claims forwarded to the Board for adjudication.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993). Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. 
§ 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




